Citation Nr: 1720858	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to April 28, 2015 and in excess of 40 percent thereafter for degenerative joint disease with degenerative disk disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1969 and from May 1971 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2017, the Veteran withdrew his request to appear at a hearing before a member of the Board.  38 C.F.R. § 20.704(e).


FINDING OF FACT

In March 2017, prior to promulgation of a decision, the Veteran's representative submitted a written statement expressing the Veteran's intent to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.
In March 2017, the Veteran's representative submitted a written statement specifically expressing the Veteran's intent to withdraw his hearing request and his appeal.  See March 27, 2017 letter from Veteran's representative.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial rating in excess of 20 percent prior to April 28, 2015 and in excess of 40 percent thereafter for degenerative joint disease with degenerative disk disease of the lumbar spine is dismissed.

The appeal concerning the issue of entitlement to service connection for degenerative disc disease of the cervical spine is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


